Citation Nr: 1526357	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-07 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the case now resides with the RO in Providence.

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is included in the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's currently diagnosed left ear hearing loss was not present during active service, did not manifest within one year of discharge from service, and did not develop as a result of any incident during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a February 2012 letter to the Veteran.

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claim.

The Veteran was afforded VA examinations in May 2012 and January 2013 to assess the nature and etiology of the Veteran's hearing loss that are each adequate to adjudicate his claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Service connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including bilateral hearing loss, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be established on a presumptive basis for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from qualifying military service.  38 C.F.R. § 3.307(a)(3); 3.309(a).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

The Veteran contends that he developed hearing loss as a result of noise exposure during his active duty service.  

The absence of evidence of hearing loss in service is not a bar to service connection for hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 160 (1993).  For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The Board has conducted a careful review of the record, and concludes that the record is without sufficient evidence supportive of a finding that the Veteran's currently diagnosed left ear hearing loss became manifest or otherwise originated during his period of service, within one year of discharge from service or is otherwise related to his military service.  The Veteran testified at his May 2015 Board hearing that he was exposed to artillery fire while in boot camp.  The Veteran is competent to describe the nature and extent of his in-service noise exposure.  Thus, based on the foregoing, the Board finds that the Veteran indeed had noise exposure during service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

The Veteran's available service treatment records are silent as to any complaints, treatment or diagnoses of hearing loss.  His August 1952 pre-induction examination showed scores of 15/15 in both ears on the whispered voice hearing test.  The Veteran's January 1953 Medical Board examination also showed scores of 15/15 in both ears on the whispered voice hearing test.  The remainder of the record contains no evidence that the Veteran was diagnosed with hearing loss during active service.  There is also no indication that the Veteran's left ear hearing loss was manifest to a degree of 10 percent or more within one year of his discharge. 

A review of the Veteran's private treatment records notes that in 2003 the Veteran had a vestibular schwannoma found on a nerve to the left ear which was one centimeter in diameter.  He was diagnosed with asymmetric hearing loss. 

In May 2012, the Veteran was afforded a VA audiological evaluation with audiometric results as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
65
65
LEFT
55
50
60
65
90

Speech audiometry revealed speech recognition scores of 56 percent in the right ear and of eight percent in the left ear.  The examiner diagnosed the Veteran with sensorineural hearing loss in both ears.

The May 2012 VA examiner concluded that it was less likely than not that the Veteran's left ear hearing loss was related to his military service.  In support of this conclusion, the examiner noted that the Veteran has an asymmetric hearing loss with a documented vestibular schwannoma.  The examiner stated that vestibular schwannoma was a medical problem (tumor arising from the vestibular portion of the eighth cranial nerve) with known symptoms that include hearing loss in the affected ear, tinnitus, and balance disorders.  The examiner stated that although there was no comprehensive audiologic data to disprove the Veteran's claim of service-related hearing loss in the left ear, there was medical documentation of the left-sided vestibular schwannoma which was first identified in 2003 and followed annually by the Veteran's private otolaryngologist.  The VA examiner stated that vestibular schwannoma is a pathology known to affect hearing.  Further, there was no current medical literature to support noise exposure as a contributory factor to vestibular schwannoma. 

In January 2013, the Veteran was afforded a VA ear conditions examination, where he was noted to have a benign neoplasm of the ear that was first diagnosed in 2003.  The Veteran reported being exposed to loud noises while in boot camp such as artillery fire.  A physical exam of the external ear, ear canal, and tympanic membrane were found to be normal.  The VA examiner stated that the Veteran was exposed to loud noises and now has hearing loss.  The examiner stated that hearing loss in the Veteran's left ear was caused by a vestibular schwannoma.  The VA examiner went on to state that there is no current medical literature to support that noise exposure is a contributory factor to vestibular schwannoma.  Therefore it is less likely than not that the Veteran's hearing loss in the left ear is related to his military service

The Board finds the May 2012 and January 2013 VA medical opinions are entitled to great probative weight.  The opinions were rendered following examination of the Veteran and a complete review of his claims file.  The VA examiner opinions addressed the Veteran's reports of noise exposure both during and after military service and provide adequate rationales for the conclusions that are based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).  

There is a positive opinion to the contrary in the record concerning the etiology of the Veteran's hearing loss from the Veteran's private doctor.  A March 2013 statement from the private doctor notes that the Veteran has bilateral neurosensory hearing loss and was exposed to a great deal of noise exposure while in the service.  The private doctor states the Veteran's left ear hearing loss is due to a combination of noise exposure from service and an "eighth nerve tumor."  In a March 2015 statement, the same private doctor states the Veteran has a vestibular schwannoma on the left side which creates an additional hearing loss in his left ear.  The private doctor states that without the vestibular schwannoma, the Veteran would still have a moderate to severe hearing loss that is equivalent to what his hearing is presently in his right ear.  

The Board finds that the opinion of the Veteran's private doctor warrants less probative weight than the VA opinions of record, as there is no indication the private doctor had the benefit of reviewing the Veteran's claims file, including his service treatment records.  Further, the private doctor's statements do not offer any rationale specific to the Veteran's left ear hearing loss that would aid the Board in evaluating the merits of the Veteran's claim.  The Board finds that the VA opinions of record are entitled to significant probative weight as the examiners accurately considered the evidence contained in the Veteran's claims file and offered a thorough rationale for their respective opinions.

The only other evidence supporting the Veteran's contention that his bilateral hearing loss was the result of in-service noise exposure comes from his own lay statements.  The Veteran is competent to report symptoms of hearing loss, but he has not shown that he possesses the medical expertise needed to offer a nexus opinion relating his current hearing loss to noise exposure during service.  

Based on the totality of the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim seeking service connection for left ear hearing loss.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for bilateral hearing loss is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


